DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office correspondence.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
Claims 1 – 20 of this application is patentably indistinct from claim 1 – 20 of Application No. 15/920,954, now U.S. Patent 10,915,529. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 
  Instant application 15/920
Co-pending Application 15/920,954
USP 10,915,529
1. 1. A computer-implemented method for generating a classification model configured to select an optimal execution combination for query processing, comprising: 

providing, to a processor, a plurality of training queries and a plurality of different execution combinations for executing the plurality of training queries, each of the plurality of different execution combinations involving a respective one of a plurality of different query engines and a respective one of a plurality of different runtimes; 

extracting, by the processor from a set of Directed Acyclic Graphs (DAGs) using a set of Cost-Based Optimizers (CBOs), a set of feature vectors for each of the plurality of training queries; 





adding, by the processor to each of merged feature vectors a respective label indicative of the optimal execution combination based on actual respective execution times of the plurality of different execution combinations, to obtain a set of labels; and 

training, by the processor, the classification model by learning the set of merged feature vectors with the set of labels.

2. The computer-implemented method of claim 1, wherein the set of DAGs is generated by the CBOs for the each of the plurality of training queries.

3. The computer-implemented method of claim 2, wherein each of the CBOs is constrained to a respective different one of the plurality of query engines.

4. The computer-implemented method of claim 2, wherein each of the DAGs comprise a number of maps, a number of reduces, a number of joins, an input table size, an execution time, and an execution order, relating to a respective one of the plurality of execution combinations.

5. The computer-implemented method of claim 2, wherein each of the DAGs are generated by the CBOs and a database of table statistics pertaining to the plurality of execution combinations.

6. The computer-implemented method of claim 1, wherein each of the feature vectors comprise at least one feature, relating to a respective one of the plurality of execution combinations, and selected from the group consisting of a number of maps, a number of reduces, a number of joins, an input table size, an execution time, and an execution order.


7. The computer-implemented method of claim 1, further comprising: extracting, by the set of CBOs, at least two feature vectors for a new query; merging the at least two feature vectors to form a new merged feature vector; outputting a label for the new query by classifying the new merged feature vector using the classification model, the label indicating the optimal execution combination for the new query; and executing the optimal execution combination for the new query.

8. The computer-implemented method of claim 7, wherein the at least two feature vectors for the new query is extracted from a set of Directed Acyclic Graphs (DAGs) generated by the CBOs for the new query.

9. The computer-implemented of claim 7, wherein the optimal execution combination is determined for the new query prior to an execution of the optical execution combination for the new query.

10. The computer-implemented method of claim 1, wherein the plurality of training queries are Structured Query Language (SQL) queries.

11. The computer-implemented method of claim 1, wherein at least a portion of the method is implemented using a cloud architecture, and wherein the optimal execution combination is determined so as to minimize a use of available resources in the cloud architecture.

12. The computer-implemented method of claim 1, wherein the set of merged feature vectors and the set of labels represent at least a portion of an execution history for the plurality of different execution combinations with respect to the plurality of training queries.

13. The computer-implemented method of claim 1, wherein the classification model is configured to adaptively maximize query performance for an input query by adaptively determining the optimal execution combination therefor.

14. The computer-implemented method of claim 1, wherein the classification model is trained to predict a corresponding label for a new input query based on a merged feature vector determined for the new input query.

15. A computer program product for generating a classification model configured to select an optimal execution combination for query processing, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of a computer to cause the computer to perform a method comprising:

providing, to the processor, a plurality of training queries and a plurality of different execution combinations for executing the plurality of training queries, each of the plurality of different execution combinations involving a respective one of a plurality of different query engines and a respective one of a plurality of different runtimes;

extracting, by the processor from a set of Directed Acyclic Graphs (DAGs)_using a set of Cost-Based Optimizers (CBOs), a set of feature vectors for each of the plurality of training queries;


 

adding, by the processor to each of merged feature vectors, a respective label indicative of the optimal execution combination based on actual respective execution times of the plurality of different execution combinations, to obtain a set of labels; and 

training, by the processor, the classification model by learning the set of merged feature vectors with the set of labels.

16. The computer program product of claim 15, wherein the set of DAGs is generated by the CBOs for the each of the plurality of training queries.

17. The computer program product of claim 16, wherein each of the CBOs is constrained to a respective different one of the plurality of query engines.

18. The computer program product of claim 16, wherein each of the DAGs comprise a number of maps, a number of reduces, a number of joins, an input table size, an execution time, and an execution order, relating to a respective one of the plurality of execution combinations.

19. The computer program product of claim 15, wherein the classification model is trained to predict a corresponding label for a new input query based on a merged feature vector determined for the new input query.

20. A system for generating a classification model configured to select an optimal execution combination for query processing, comprising: 

a processor, configured to access a plurality of training queries and a plurality of different execution combinations for executing the plurality of training queries, each of the plurality of different execution combinations involving a respective one of a plurality of different query engines and a respective one of a plurality of different runtimes; 

extract, from a set of Directed Acyclic Graphs (DAGs) using a set of Cost-Based Optimizers (CBOs), a set of feature vectors for each of the plurality of training queries; 




add, to each of merged feature vectors, a respective label indicative of the optimal execution combination based on actual respective execution times of the plurality of different execution combinations, to obtain a set of labels; and 

train the classification model by learning the set of merged feature vectors with the set of labels.


1. A computer-implemented method for generating a classification model configured to select an optimal execution combination for query processing, comprising: 
providing, to a processor, a plurality of training queries and a plurality of different execution combinations for executing the plurality of training queries, each of the plurality of different execution combinations involving a respective one of a plurality of different query engines and a respective one of a plurality of different runtimes; 
extracting, by the processor from a set of Directed Acyclic Graphs (DAGs) using a set of Cost-Based Optimizers (CBOs), a set of feature vectors for each of the plurality of training queries; 
merging, by the processor, the set of feature vectors for the each of the plurality of training queries into a respective merged feature vector to obtain a set of merged feature vectors; 
adding, by the processor to each of the merged feature vectors in the set, a respective label indicative of the optimal execution combination based on actual respective execution times of the plurality of different execution combinations, to obtain a set of labels; and 
training, by the processor, the classification model by learning the set of merged feature vectors with the set of labels.
2. The computer-implemented method of claim 1, wherein the set of DAGs is generated by the CBOs for the each of the plurality of training queries.

3. The computer-implemented method of claim 2, wherein each of the CBOs is constrained to a respective different one of the plurality of query engines.
4. The computer-implemented method of claim 2, wherein each of the DAGs comprise a number of maps, a number of reduces, a number of joins, an input table size, an execution time, and an execution order, relating to a respective one of the plurality of execution combinations.

5. The computer-implemented method of claim 2, wherein each of the DAGs are generated by the CBOs and a database of table statistics pertaining to the plurality of execution combinations.
6. The computer-implemented method of claim 1, wherein each of the feature vectors comprise at least one feature, relating to a respective one of the plurality of execution combinations, and selected from the group consisting of a number of maps, a number of reduces, a number of joins, an input table size, an execution time, and an execution order.

7. The computer-implemented method of claim 1, further comprising: extracting, by the set of CBOs, at least two feature vectors for a new query; merging the at least two feature vectors to form a new merged feature vector; outputting a label for the new query by classifying the new merged feature vector using the classification model, the label indicating the optimal execution combination for the new query; and executing the optimal execution combination for the new query.

8. The computer-implemented method of claim 7, wherein the at least two feature vectors for the new query is extracted from a set of Directed Acyclic Graphs (DAGs) generated by the CBOs for the new query.

9. The computer-implemented of claim 7, wherein the optimal execution combination is determined for the new query prior to an execution of the optical execution combination for the new query.

10. The computer-implemented method of claim 1, wherein the plurality of training queries are Structured Query Language (SQL) queries.
11. The computer-implemented method of claim 1, wherein at least a portion of the method is implemented using a cloud architecture, and wherein the optimal execution combination is determined so as to minimize a use of available resources in the cloud architecture.

12. The computer-implemented method of claim 1, wherein the set of merged feature vectors and the set of labels represent at least a portion of an execution history for the plurality of different execution combinations with respect to the plurality of training queries.
13. The computer-implemented method of claim 1, wherein the classification model is configured to adaptively maximize query performance for an input query by adaptively determining the optimal execution combination therefor.

14. The computer-implemented method of claim 1, wherein the classification model is trained to predict a corresponding label for a new input query based on a merged feature vector determined for the new input query.

15. A computer program product for generating a classification model configured to select an optimal execution combination for query processing, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of a computer to cause the computer to perform a method comprising: 

providing, to the processor, a plurality of training queries and a plurality of different execution combinations for executing the plurality of training queries, each of the plurality of different execution combinations involving a respective one of a plurality of different query engines and a respective one of a plurality of different runtimes; 
extracting, by the processor from a set of Directed Acyclic Graphs (DAGs) using a set of Cost-Based Optimizers (CBOs), a set of feature vectors for each of the plurality of training queries; 
merging, by the processor, the set of feature vectors for the each of the plurality of training queries into a respective merged feature vector to obtain a set of merged feature vectors; 
adding, by the processor to each of the merged feature vectors in the set, a respective label indicative of the optimal execution combination based on actual respective execution times of the plurality of different execution combinations, to obtain a set of labels; and 
training, by the processor, the classification model by learning the set of merged feature vectors with the set of labels.
16. The computer program product of claim 15, wherein the set of DAGs is generated by the CBOs for the each of the plurality of training queries.
17. The computer program product of claim 16, wherein each of the CBOs is constrained to a respective different one of the plurality of query engines.
18. The computer program product of claim 16, wherein each of the DAGs comprise a number of maps, a number of reduces, a number of joins, an input table size, an execution time, and an execution order, relating to a respective one of the plurality of execution combinations.
19. The computer program product of claim 15, wherein the classification model is trained to predict a corresponding label for a new input query based on a merged feature vector determined for the new input query.

20. A system for generating a classification model configured to select an optimal execution combination for query processing, comprising: 

a processor, configured to access a plurality of training queries and a plurality of different execution combinations for executing the plurality of training queries, each of the plurality of different execution combinations involving a respective one of a plurality of different query engines and a respective one of a plurality of different runtimes; 

extract, from a set of Directed Acyclic Graphs (DAGs) using a set of Cost-Based Optimizers (CBOs), a set of feature vectors for each of the plurality of training queries; 
merge the set of feature vectors for the each of the plurality of training queries into a respective merged feature vector to obtain a set of merged feature vectors; add, to each of the merged feature vectors in the set, a respective label indicative of the optimal execution combination based on actual respective execution times of the plurality of different execution combinations, to obtain a set of labels; and 
train the classification model by learning the set of merged feature vectors with the set of labels.



Claims 1 – 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 20 of co-pending application 15/920,954, now U.S. Patent 10,915,529.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “providing a plurality of training queries and a plurality of different execution combinations for executing the plurality of training queries, each of the plurality of different execution combinations involving a respective one of a plurality of different query engines and a respective one of a plurality of different runtimes.” 
The claimed differences would be obvious to a programmer of ordinary skill in the art, because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
Therefore, it would have been obvious to modify the instant claims in order to 
ensure maximizing the query performance and minimize the available cloud resources, and generates a classification model to select an optimal execution combination for the query processing in an easy manner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 10 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Grant Application Publication (USPGPUB) 2016/00345530 issued to Patrick Nguyen et al. (“Nguyen”) and in view of U.S. Patent 9,524,520 issued to Namrata Tholiya et al. (“Tholiya”).
With respect to claims 1, 15 and 20, Nguyen teaches a computer-implemented method, computer program product and system for generating a model configured to select an optimal execution combination for query processing (abstract and Figure 1), comprising: 
providing a plurality of training queries and a plurality of different execution combinations for executing the plurality of training queries, each of the plurality of different execution combinations involving a respective one of a plurality of different query engines and a respective one of a plurality of different runtimes (Para [0031]: Query optimization can be performed after queries are submitted by users to a database server. Query optimization can involve determining an optimal approach for executing a query based on accessing the data being queried in different ways, through different data-structures, and in different orders. Each approach for executing a query can require a different amount of processing time. In some instances, processing times of the same query can range from a fraction of a second to hours, depending on the approach selected. Typically, the optimal approach for executing the query is the one that requires the least amount of processing time and Para [0052]: optimizing query execution using various machine learning techniques can involve an inference stage that, for any given query, determines how to search efficiently through a space of possible combination of transformations to identify which transformations will yield the fastest computation graph when applied. The techniques include a training stage from which machine learning module can learn various information and/or metrics from running queries in a computing environment); 
extracting, by the processor from a set of DAG using a set of Cost-Based Optimizers (CBOs), a set of feature vectors for each of the plurality of training queries (Para [0040]: the distributed computation module can determine if optimization is needed by generating all possible candidates and computing the cost function for each of them. The plan having the smallest cost can then be selected. The cost function is computed from the weight vector. The weight vector can be learned from data and can indicate, based on its experience, what are the best tradeoffs and Para [0053]: In query optimization, the inference stage is typically fulfilled by so-called cost-based optimizers. The inference module can be significantly more general than the cost-based optimizer. The objective function is based on a set of other parameters, called the weight vector); 
adding, by the processor to each of merged feature vectors a respective label indicative of the optimal execution combination based on actual respective execution times of the plurality of different execution combinations, to obtain a set of labels (Para [0039]: The optimization engine module can include a distributed computation module that can be configured to distribute query computations. The overhead might be thread startup cost and additional costs involved in merging results across threads. For multiple machines, the merging of the results implies some network I/O to transmit intermediate results between machines. Para [101]: the training module can be configured to determine the weights jointly (merge or join or combine claimed feature vector). That is, the best set of values together is evaluated by observing the results of running multiple actual queries, with multiple variants of computation graphs); and 
training the model by learning the set of merged feature vectors with the set of labels (Para [0052]: the machine learning module is configured to optimize query execution using various machine learning techniques. These techniques can involve an inference stage that, for any given query, determines how to search efficiently through a space of possible combination of transformations to identify which transformations will yield the fastest computation graph when applied. The techniques can also include a training stage from which the machine learning module can learn various information and/or metrics from running queries in a computing environment.).
Nguyen teaches claimed invention substantially as claimed. However, Nguyen does not explicitly teach generating a classification model configured to select an optimal execution combination for query processing. 
Tholiya discloses generating a classification model configured to select an optimal execution combination for query processing (column 2, lines 53 – 65: 
Methods, systems, and computer program products for training a classification model to predict categories. A method identifies category mappings generated for dominant queries associated with a query log containing multiple queries. The method also identifies mappings between a first set of queries and categories shown for the first set of queries. Additionally, the method identifies mappings between a second set of queries and clicked products for the second set of queries. A classification model is trained based on the category mappings generated for dominant queries, the mappings between queries and the shown categories, and the mappings between queries and the clicked products.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Nguyen's optimizing queries for execution in a distributed computing environment with the teachings of Tholiya's training a classification model to predict categories for a query in order to generating a classification model configured to select an optimal execution combination for query processing.
In a modifying system newer query records is weighted to impact query score calculations more significantly and older query records is weighted to impact query score calculations less significantly. Therefore, the classification model is continually changing to better predict categories for received query.


As to claims 2 and 16, the set of DAGs is generated by the CBOs for the each of the plurality of training queries (Nguyen, Para [0040]: the distributed computation module can determine if optimization is needed by generating all possible candidates and computing the cost function for each of them. The plan having the smallest cost can then be selected. The cost function is computed from the weight vector. The weight vector can be learned from data and can indicate, based on its experience, what are the best tradeoffs).
As to claims 3 and 17, each of the CBOs is constrained to a respective different one of the plurality of query engines (Nguyen, Para [0031]: Query optimization can be performed after queries are submitted by users to a database server. Query optimization can involve determining an optimal approach for executing a query based on accessing the data being queried in different ways, through different data-structures, and in different orders. Each approach for executing a query can require a different amount of processing time. In some instances, processing times of the same query can range from a fraction of a second to hours, depending on the approach selected. Typically, the optimal approach for executing the query is the one that requires the least amount of processing time).
As to claims 4 and 18, each of the DAGs comprise a number of maps, a number of reduces, a number of joins, an input table size, an execution time, and an execution order, relating to a respective one of the plurality of execution combinations (Nguyen: Para [0040]: the distributed computation module can determine if such optimization is needed by generating all possible candidates and computing the cost function for each of them. The plan having the smallest cost can then be selected. To avoid generating all possible candidates and their respective costs, an approximate solution can be determined, for example, using the A-star algorithm, as described in the present disclosure. In turn, the cost function is computed from the weight vector. The weight vector can be learned from data and can indicate, based on its experience, what are the best tradeoffs. Para [101]: the training module can be configured to determine the weights jointly (merge or join or combine claimed feature vector). That is, the best set of values together is evaluated by observing the results of running multiple actual queries, with multiple variants of computation graphs). 
As to claim 5, each of the DAGs are generated by the CBOs and a database of table statistics pertaining to the plurality of execution combinations (Nguyen, Para [0035]: the optimization engine module in conjunction with the SQL-driven distributed operating system can be utilized to allow users to fetch, transform, save, and generally manipulate data on a variety of platforms including, cloud computing systems or platforms, relational database management systems (RDBMS), and NoSQL database systems (e.g., document-oriented databases, for example. In various embodiments, a user can define the desired result in SQL. A key component in producing this desired result is the formulation of the computation in a way that permits efficient utilization of resources. The optimization engine module can be a component that makes transformations to a computation graph. An input to the optimization engine module can be a computation graph and the output from the optimization engine module can be an optimized computation graph).
As to claim 6, each of the feature vectors comprise at least one feature, relating to a respective one of the plurality of execution combinations, and selected from the group consisting of a number of maps, a number of reduces, a number of joins, an input table size, an execution time, and an execution order (Nguyen: Para [0040]: the distributed computation module can determine if such optimization is needed by generating all possible candidates and computing the cost function for each of them. The plan having the smallest cost can then be selected. To avoid generating all possible candidates and their respective costs, an approximate solution can be determined, for example, using the A-star algorithm, as described in the present disclosure. In turn, the cost function is computed from the weight vector. The weight vector can be learned from data and can indicate, based on its experience, what are the best tradeoffs. Para [101]: the training module can be configured to determine the weights jointly (merge or join or combine claimed feature vector). That is, the best set of values together is evaluated by observing the results of running multiple actual queries, with multiple variants of computation graphs). 
As to claim 10, the plurality of training queries are Structured Query Language (SQL) queries (Nguyen: Para [0146]: The SQL-driven distributed operating system 302 can include a variety of such mechanisms, some intended for training purposes, and others intended for use in production deployments as building blocks of higher-level operations.). 
As to claim 11, at least a portion of the method is implemented using a cloud architecture, and wherein the optimal execution combination is determined so as to minimize a use of available resources in the cloud architecture (Nguyen: Para [0034]: the optimization engine module 102 can be implemented, in part or in whole, as software, hardware, or any combination thereof. In general, a module, as discussed herein, can be associated with software, hardware, or any combination thereof. In some implementations, one or more functions, tasks, and/or operations of modules can be carried out or performed by software routines, software processes, hardware, and/or any combination thereof. In some cases, the optimization engine module 102 can be implemented, in part or in whole, as software running on one or more computing devices or systems, such as on a user computing device or client computing system. For example, the optimization engine module 102, or at least a portion thereof, can be implemented in the SQL-driven distributed operating system 302 of FIG. 3, which may be running on a user computing device or a client computing system. Further, the optimization engine module 102, or at least a portion thereof, can be implemented using one or more computing devices or systems that include one or more servers, such as network servers or cloud servers).  
As to claim 12, the set of merged feature vectors and the set of labels represent at least a portion of an execution history for the plurality of different execution combinations with respect to the plurality of training queries (Nguyen: Para [0109]: The machine learning module 202 also includes a sampling module 208 that can be configured to sample data. Under conventional approaches, one assumes that the training data (in that case, queries running with multiple execution plans) is of reasonable size, and that it is produced before any training takes place. We apply more advanced machine learning techniques, to sample, during training, what data needs to be collected, i.e., which queries with which computation graphs need to be run, so that the sampling module 208 may learn the most from running queries with each query. The approaches described herein are not limited to a particular technique. In some embodiments, Monte-Carlo Markov Chains in combination with Gaussian Processes, which is a well-studied field, may be utilized. With this technique, we may achieve the best tradeoff between running our deemed most efficient computation graph versus one which would achieve reasonable speed, but collect information which allows us to run subsequent queries faster). 
As to claim 13, the classification model is configured to adaptively maximize query performance for an input query by adaptively determining the optimal execution combination therefor (Nguyen: Para [0109]: The machine learning module 202 also includes a sampling module 208 that can be configured to sample data. Under conventional approaches, one assumes that the training data (in that case, queries running with multiple execution plans) is of reasonable size, and that it is produced before any training takes place. We apply more advanced machine learning techniques, to sample, during training, what data needs to be collected, i.e., which queries with which computation graphs need to be run, so that the sampling module 208 may learn the most from running queries with each query. The approaches described herein are not limited to a particular technique. In some embodiments, Monte-Carlo Markov Chains in combination with Gaussian Processes, which is a well-studied field, may be utilized. With this technique, we may achieve the best tradeoff between running our deemed most efficient computation graph versus one which would achieve reasonable speed, but collect information which allows us to run subsequent queries faster). 
As to claims 14 and 19, the classification model is trained to predict a corresponding label for a new input query based on a merged feature vector determined for the new input query (Nguyen: (Para [0039]: The optimization engine module can include a distributed computation module that can be configured to distribute query computations. The overhead might be thread startup cost and additional costs involved in merging results across threads. For multiple machines, the merging of the results implies some network I/O to transmit intermediate results between machines. Para [101]: the training module can be configured to determine the weights jointly (merge or join or combine claimed feature vector). That is, the best set of values together is evaluated by observing the results of running multiple actual queries, with multiple variants of computation graphs. The weights are tuned, using a machine learning algorithm, such as gradient descent with Gaussian Processes, so that the combination of weights which gives the most accurate results is selected. See also Para [0131] and Para [0134]: predictive analysis can include algorithms that are expressed in SQL and rely on machine learning techniques, such as neural networks and genetic programming). 

Allowable Subject Matter
Claims 7 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The combination of the above-mentioned prior arts does not explicitly teach or fairly suggest, extracting, by the set of CBOs, at least two feature vectors for a new query; merging the at least two feature vectors to form a new merged feature vector; outputting a label for the new query by classifying the new merged feature vector using the classification model, the label indicating the optimal execution combination for the new query; and executing the optimal execution combination for the new query as recited in claim 7.
The dependent claims, being definite, further limiting, and fully enabled by the specification could also be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2005/0071331 A1 issued to Gao et al.: Estimating query compilation time of query optimizer in commercial database systems, using compilation time estimator (COTE).
USPGPUB 2015/0339347 A1 issued to Wiener et al.: The query optimizer compares the available query plans for a target input query and estimates which of plan will be the most efficient in practice. One type of query optimizer operates on a cost basis and assigns an estimated cost to each possible query plan, for example selecting the plan with the smallest cost. 
Citation from IDS and FORM PTO 892 could be used for 35 USC 103 rejections. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 26, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162